NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ROGER GARDEN, JR.,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D16-4977
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 26, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Brooke Elvington, Fort Lauderdale, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.